562 So. 2d 600 (1990)
Ex parte Danial L. SIEBERT.
(Re Danial L. Siebert v. State of Alabama.)
89-269.
Supreme Court of Alabama.
March 30, 1990.
Rehearing Denied May 4, 1990.
William J. Willingham, Talladega, for petitioner.
Don Siegelman, Atty. Gen., and Mary Ellen Forehand and William D. Little, Asst. Attys. Gen., for respondent.
PER CURIAM.
We have carefully considered the petition for review of the opinion and judgment of the Court of Criminal Appeals affirming Danial L. Siebert's conviction of the capital murder of Linda Jarman and his sentence of death; additionally, we have made an independent and thorough review of the entire record of trial, including the bifurcated sentencing hearing. We find no error or defect in the proceedings that adversely affected the rights of the defendant. Therefore, the judgment of the Court of Criminal Appeals upholding Siebert's conviction and death sentence is due to be, and it hereby is, affirmed. For a full statement of the facts, the issues presented, and the disposition thereof by the Court of Criminal Appeals, see its opinion in Siebert v. State, 562 So. 2d 586 (Ala.Crim.App. 1989); see, also, Ex parte Siebert, 555 So. 2d 780 (Ala.1989) (reviewing many of the same issues presented here and affirming Siebert's conviction and death sentence for the capital murders of Sherry Weathers and her two sons).
AFFIRMED.
*601 HORNSBY, C.J., and MADDOX, JONES, ALMON, SHORES, ADAMS, HOUSTON, STEAGALL and KENNEDY, JJ., concur.